Citation Nr: 1729816	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  99-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for a disability manifested by glucose intolerance and fatigue, to include chronic fatigue syndrome, and to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1992, to include service in the Southwest Asia Theater of operations during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In May 1999, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In April 2008, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record. 

In a September 2013 decision, the Board denied service connection for chronic fatigue syndrome and remanded the issue of entitlement to service connection for a gastrointestinal disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Order, the Court granted the parties' August 2014 Joint Motion for Remand (JMR).  The Board's September 2013 decision on the chronic fatigue syndrome was vacated and remanded for action in accordance with the JMR.  The Board remanded these issues several times, most recently in February 2017. 

Relevant to the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, the RO originally adjudicated the claim as a claim for service connection for gastroenteritis.  However, as the evidence of record contains diagnoses of gastrointestinal disorders other than gastroenteritis, as will be discussed, the Board has recharacterized the issue on appeal as entitlement to service connection for a gastrointestinal disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Moreover, the JMR specifically instructed the Board to consider whether service connection can be awarded for glucose intolerance as part of the claim for service connection for fatigue.  As such, the Board has recharacterized that issue as entitlement to service connection for a disability manifested by glucose intolerance and fatigue, to include chronic fatigue syndrome.  Id.  

As a final preliminary matter, as noted in the prior Board remand, in the August 2013 Appellant's Brief, the Veteran's representative raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  This claim has not been addressed by the AOJ.  As such, it is not properly before the Board and is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board recognizes the longstanding nature of the remaining claims.  However, the examination reports in this case do not substantially comply with prior remand directives or comply with the directives of the JMR, compliance which was ordered by the Court.  The Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board has no choice and must once again remand these claims.  

Rather than restate the Veteran's history, which has been adequately summarized in prior Board remands, the Board is addressing the inadequacy in the opinions below, and refers the reader to the prior Board action for a summary of the relevant history with regard to both claims remaining on appeal.


Gastrointestinal Disability

In February 2017, the Board remanded the matter of whether service connection is warranted for a gastrointestinal disability.  The remand required an addendum opinion related to this claim.  In particular, the examiner was to identify all gastrointestinal disabilities present during the pendency of the claim, which has been pending since September 1996.  The examiner was then to issue an opinion as to whether any such disability present was caused or aggravated (worsened beyond the natural progression) by the Veteran's service connected disabilities.

In April 2017, a VA staff physician (examiner) reviewed the claims file and provided an opinion.  The examiner noted the 1984 and 1986 in-service treatment for gastroenteritis, as well as the normal abdominal examination in November 1991.  The examiner also recognized the 2000 treatment for fatty liver, 2007 appendicitis and 2013 findings related to diffuse hepatic steatosis, cholelithiasis and fat containing umbilical hernia.  The examiner concluded that the gastroenteritis resolved prior to the Veteran's separation from service and that his fatty liver was due to obesity and alcohol intake and less likely due to the resolved gastroenteritis.  The examiner also stated that acute appendicitis and post-operative bowel obstruction are not related to the in-service gastroenteritis.  However, the examiner made no mention of the etiology of the diffuse hepatic steatosis, cholelithiasis and fat containing umbilical hernia.  Further, the examiner ignored the Veteran's report at the time of his April 2008 hearing that following food poisoning during his second period of service he experienced "blood in the stool, severe nausea which came and went throughout the rest of [his] enlistment and pretty much has come and gone since."  See hearing transcript at page 22.  The Veteran went on to clarify that these symptoms lasted until his 2007 appendix removal.  Id.  In sum, he contended that the problem manifested in service and continued afterward until the time of his 2007 appendix removal.  The Board notes that the Veteran's claim was filed in September 1996. Thus, the Veteran has alleged experiencing symptoms of a gastrointestinal disorder during the pendency of this longstanding claim.  The current disability requirement for a service connection claim "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim" and "a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the examiner did not account for these lay reports of symptoms.  The examiner merely stated that the gastroenteritis resolved prior to the Veteran's separation from service and that no symptoms were apparent until 2000, eight years after his service separation.  The examiner is not free to ignore the Veteran's report of ongoing lay observable symptoms such as blood in his stool and nausea lasting from the time of service until 2007.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

Moreover, the Board's remand required an opinion as to whether any gastrointestinal disorder present during the pendency of this claim was caused or aggravated by any of the Veteran's service-connected disabilities.  The examiner stated that the condition claimed is less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner explained that the claimed gastrointestinal disorder, including resolved acute gastroenteritis, fatty liver, and resolved acute appendicitis are not related to his mental health disorder, vertigo or musculoskeletal conditions.  "Each medical condition belongs to a separate biological system and is not related and cannot have a cause and effect on each other.  Therefore, the Veteran's claimed GI system, which is non-existing as all his condiitions [sic] have resolved, is less likely CAUSED by or AGGRAVATED by his s/c MH d/o, vertigo, and musculoskeletal d/os."  The examiner's rationale pertained only to direct causation, including the explanation that there is no cause and effect relationship between the disabilities in question.  There was no explanation or rationale for the statement that the claimed condition was not aggravated by any of the service-connected conditions.  Stating a lack of a cause and effect relationship is not sufficient to explain why the effects of one disability did not worsen another.  The question is not cause, it is worsening.  Thus, the examiner's opinion is inadequate as to the question of aggravation.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For these reasons, while the Board sincerely regrets the additional delay, the issue must again be remanded for an adequate opinion.  

Disability Manifested by Glucose Intolerance and Fatigue

As noted in the Introduction, above, the Board denied the claim for chronic fatigue syndrome, to include as due to undiagnosed illness, in September 2013.  Following the appeal to the Court, the parties, via the JMR, instructed the Board to consider whether service connection can be awarded for impaired glucose tolerance, with symptoms of fatigue.  The Board then remanded the issue in April 2015 for an opinion as to whether it is at least as likely as not that the Veteran has a disability manifested by fatigue, or other symptomatology, due to impaired glucose tolerance that is etiologically related to service.  A VA examiner in June 2015 reviewed the file and stated that the Veteran's service records do not document a chronic on-going treatment or condition for impaired glucose intolerance.  However, again, the claim relates to the fatigue and, as noted in the September 2013 Board decision and in the JMR, a January 2010 VA examiner diagnosed the Veteran with impaired glucose tolerance and noted that chronic fatigue was an associated problem.  The June 2015 VA examiner failed to address the symptoms of fatigue. 

In February 2017, the Board remanded this issue in order for a VA examiner to identify and detail all symptoms of fatigue noted during the pendency of the claim.  The examiner was to specifically discuss the findings in November 1993, June and July 1994, January 1998, June and September 2003, June 2005, August 2006, and January 2010.  The examiner was then to determine whether the fatigue has been attributed to a known clinical diagnosis and if so, whether it was as likely as not related to the Veteran's service.  Included in this remand directive was an instruction to determine whether a disability manifested by fatigue, to include the January 2010 VA examiner's finding of impaired glucose tolerance, was as likely as not related to service.  The April 2017 examiner noted the Veteran experiencing fatigue due to insomnia associated with his anxiety, a symptom already compensated by way of the disability rating assigned for the psychiatric disorder.  The examiner went on to state that the 2010 glucose intolerance was most likely the onset of diabetes, and because it manifested more than eighteen years after his separation from active service, it was not likely linked to service.  The examiner, however, did not discuss the Veteran's symptoms of fatigue, which were noted as early as 1993, within one year of the Veteran's separation from active service, and which were noted by the 2010 examiner as associated with his glucose intolerance.  A discussion of these pertinent facts was required by both the JMR and the Board's April 2015 and February 2017 remands.  

Further, at the Veteran's 2008 hearing, he reported feeling tired within three months of returning from the Gulf.  He reported separating from service shortly thereafter because he could no longer do his job. He also reported an increase in his fatigue shortly after his separation from service, to include staggering up the stairs and sleeping half the day.  See hearing transcript at pages 6 and 7.

To date, despite the JMR, and 2015 and 2017 remands, no examiner has recognized the Veteran's reports of fatigue in service, and the clear indication of fatigue as early as 1993, coupled with the 2010 examiner's finding of impaired glucose tolerance with a symptom of fatigue.  No examiner has yet issued an opinion as to whether the Veteran's fatigue experienced in service and since and noted in 2010 as a symptoms of impaired glucose tolerance are associated with a current disability that can be causally connected to the Veteran's active service.  The Board observes that the Veteran carries a current diagnosis of diabetes, which is a chronic disability as defined by 38 C.F.R. § 3.309(a).  Again, the 2017 examiner noted the impaired glucose tolerance to be related to the diabetes.  Thus, the question also remains whether the fatigue noted in service and since was the initial manifestations of the 2010 impaired glucose tolerance and later diagnosed diabetes. 

Because the pertinent questions at issue have not been fully and adequately answered by prior VA examiners, the Board must again remand this claim.  Barr v. Nicholson, 21 Vet. App. 303.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a qualified medical professional related to the etiology of any gastrointestinal disorder present during the pendency of the Veteran's claim (since September 1996).

The examiner must account for the Veteran's reported in-service symptoms, which included blood in his stool and nausea, and recognize the ongoing nature of such symptoms until 2007, as reported by the Veteran at his 2008 hearing.

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any gastrointestinal disorder present at any time since September 1996 (even if now resolved) is related to the Veteran's military service, to include related to the gastroenteritis in service, as well as the symptoms he reported experiencing during service and which continued until 2007.

The examiner should also render an opinion as to whether any gastrointestinal disorder present at any time since September 1996 (even if now resolved) was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected disabilities, to include the psychiatric disorder, vertigo, lumbar spine, cervical spine, bilateral knee, foot and fibromyalgia disabilities.

If the examiner determines that the symptoms experienced by the Veteran at any time since September 1996 (even if now resolved) are not associated with a known clinical diagnosis, then the examiner must indicate whether the Veteran has an undiagnosed illness of which gastrointestinal signs and symptoms are a manifestation.  

If the symptoms are not associated with a known clinical diagnosis and also are not deemed manifestations of an undiagnosed illness, then provide an opinion as to whether the Veteran's signs and symptoms are manifestations of a medically unexplained chronic multisymptom illness.  

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

2.  Obtain an opinion from a qualified medical professional related to the etiology of any disability manifested by chronic fatigue, to include impaired glucose control, present during the pendency of the Veteran's claim (since September 1996).

The examiner must account for the Veteran's reported in-service symptoms, which included tiredness and sluggishness following his tour in the Gulf and recognize the ongoing and worsening nature of such symptoms shown in the medical records starting within one year of his separation from service, and as reported by the Veteran at his 2008 hearing.

The examiner must also recognize and comment on the 2010 VA examiner's notation that the fatigue was a symptom of impaired glucose tolerance.

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any disorder manifested by fatigue present at any time since September 1996 (even if now resolved), to include impaired glucose tolerance or the later diagnosed diabetes, is related to the Veteran's military service.  This opinion must include a discussion of whether the fatigue experienced in service and shown within the medical evidence within a year following his separation was the initial manifestation of the later noted impaired glucose tolerance and subsequent diabetes.

The examiner should also render an opinion as to whether any disability manifested by fatigue present at any time since September 1996 (even if now resolved) was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected disabilities, to include the psychiatric disorder, vertigo, lumbar spine, cervical spine, bilateral knee, foot and fibromyalgia disabilities.

If the examiner determines that the symptoms experienced by the Veteran at any time since September 1996 (even if now resolved) are not associated with a known clinical diagnosis, then the examiner must indicate whether the Veteran has an undiagnosed illness of which symptoms of fatigue are a manifestation.  

If the symptoms are not associated with a known clinical diagnosis and also are not deemed manifestations of an undiagnosed illness, then provide an opinion as to whether the Veteran's signs and symptoms are manifestations of a medically unexplained chronic multisymptom illness.  

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

